10
11
12
13
14
15
16
17

‘18
19
20
21
22

23

Case 2:17-cv-00894-TSZ Document 136 Filed 09/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
EKO BRANDS, LLC,
Plaintiff,

_ Ws C17-894 TSZ
ADRIAN RIVERA MAYNEZ VERDICT
ENTERPRISES, INC.; and ADRIAN
RIVERA,

Defendants.

 

 

 

We, the jury, answer the questions submitted by the Court as follows:

Question No. 1

Do you find that plaintiffs EKOBREW trademark is suggestive or descriptive?

Answer:

Suggestive -  Deseriptive

Question No. 2
Do you find that plaintiff's EKOBREW trademark acquired secondary meaning

before defendants first began to use ECO FILL? |

Answer:

Yes x No

VERDICT - 1

 

 
10
ll
12
13
| 14
15

16

\7

| 18
19
20
2h
22

23

 

Case 2:17-cv-00894-TSZ Document 136 Filed 09/24/19 Page 2 of 4

Question No. 3
Do you find that plaintiff used its EKOBREW trademark for its products before

defendants began to use ECO FILL for their products in the area where plaintiff sells its

product?
Answer:
Yes Xx No
Question No. 4
For purposes of plaintiff's first claim for trademark infringement, do you find that

a likelihood of confusion exists between the EKOBREW trademark and one or more of

defendants’ marks?

Answer:
ECO FILL Yes VO No
BCOCARAFE Yes Vo No
ECO-FLOW - Yes _W_ No
BCOFILTER Yes V__ No
ECOSAVE Yes vv No _
ECO-PURE Yes J No

( uestion No. 5

For purposes of plaintiff's first claim for trademark infringement, do you find that |

defendants’ infringement, if any, of plaintiff's EKOBREW trademark was willful?

| Yes | x No N/A

VERDICT - 2

 
10
11

12

13,

14
15
16
17
18
19
20
21
22

23

 

Case 2:17-cv-00894-TSZ Document 136 Filed 09/24/19 Page 3 of 4

Question No. 6

For purposes of plaintiff's first claim for trademark infringement, what amount of
defendants’ profits, if any, earned on or after November 1, 2016, do you find are
attributable to infringement of plaintiff's EKOBREW trademark?

Answer: |
2-64 , 000.50
Question No. 7

With respect to plaintiff's first claim for trademark infringement, do you find that
defendants have proved their laches defense?
Answer:

Yes No _X

Question No. 8

For purposes of plaintiff's second claim for unfair competition, do you find that a

likelihood of confusion exists between the EKOBREW trademark and one or more of

defendants’ marks?

Answer:
ECO FILL Yes XxX. No.
ECO CARAFE Yes x No.
ECO-FLOW Yes xX No

VERDICT - 3

 
10
1]

12

16

17

18

19

rN
ho

to
Loe

 

Case 2:17-cv-00894-TSZ Document 136 Filed 09/24/19 Page 4 of 4

Question No.9

For purposes of plainti ff's second claim for unfair competition, do you find that
defendants’ in fringement, if any, of plaintiff's EKOBREW trademark was willful?

Answer:

Yes X No NA

For purposes of plaintiffs second claim for unfair competition, what amount of
defendants’ profits, if any, earned before November 1, 2016, do you find are attributable
to unfair competition?

Answer:

$_ Ss 619,341.50

( Juestion No. ll

With respect to plaintiff's second claim for unfair competition, do you find that
defendants have proved their laches defense? °

Answer:

Yes No xX

 

IIPPneT A

 

 
